Citation Nr: 1204510	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, for prostate cancer. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee with sensory neuropathy and degenerative joint disease (right knee disorder).

4.  Entitlement to a disability rating in excess of 20 percent for myositis of the left trapezius muscle with paresthesias (left shoulder disorder). 

5.  Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty service from August 1952 August 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2010, the Veteran and his wife testified at a hearing before the undersigned at the RO.  In October 2010, the Board remanded the appeal for further development.  In a September 2011 rating decision, the RO granted the Veteran's service connected prostate cancer a 20 percent rating from July 17, 2006 (i.e., the date of his claim) and a 40 percent rating from August 19, 2010, as well as granted his left shoulder disorder a 20 percent rating from February 22, 2007 (i.e., the date of his claim).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that the Veteran's current ulcerative colitis is related to his military service.

2.  From July 17, 2006, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer reoccurred, has required additional treatment, or is manifested by renal dysfunction.

3.  From July 17, 2006, to August 18, 2010, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer was manifested by wearing absorbent materials which must be changed at least two times per day, daytime voiding interval of less than one hour, awakening to void five or more times per night, obstructive voiding, or urinary tract infections.

4.  From August 19, 2010, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer is manifested by wearing absorbent materials which must be changed more than four times per day.

5.  The preponderance of the competent and credible evidence is against a finding that at any time during the pendency of the appeal the Veteran's right knee disorder is manifested by at least moderate recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or flexion limited to 45 degrees and/or extension limited to 10 degrees even taking into account his complaints of pain.

6.  The preponderance of the competent and credible evidence is against a finding that at any time during the pendency of the appeal the Veteran's left shoulder disorder is manifested by ankylosis, limitation of motion of the arm to 25 degrees from the side even taking into account his complaints of pain, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of humerus (flail shoulder), or malunion of the clavicle or scapula at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran did not meet the criteria for higher evaluations for his prostate cancer at any time during the pendency of his appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2011).

3.  The Veteran did not meet the criteria for a rating in excess of 10 percent for his right knee disorder at any time during the pendency of his appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257 to 5261 (2011).

4.  The Veteran did not meet the criteria for a rating in excess of 20 percent for his left shoulder disorder at any time during the pendency of his appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021, and 5201 to 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for higher initial ratings for prostate cancer, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to the claim for service connection for ulcerative colitis and the claims for increased ratings for a right knee disorder and a left shoulder disorder, the Board finds that letters dated in February 2007 and March 2007, prior to the June 2007 rating decision, along with letters dated in February 2008 and June 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to all the issues on appeal, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statement of the case, the supplemental statement of the case, and the Board's remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current ulcerative colitis were related to his service.  They also asked questions about the current severity of his service connected prostate cancer, right knee disorder, and left shoulder disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Eastern Colorado Healthcare System.  The record also shows that the Veteran provided VA with, among other things, his records from CSHP, R.W., M.D., CSOG, and PCC.

As to the Veteran's records from Dr. C., while the claimant notified the RO that he would provide it with his records from this provider and in February 2008 the RO asked the claimant for these records, the claimant did not thereafter provide VA with Dr. C. records or an authorization to request these records.  Therefore, the Board finds that no further action needs to be taken by VA with respect to obtaining these records before adjudicating the current appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

The Veteran was provided VA examinations in March 2007 and December 2010 which are adequate to adjudicate the claims and as to the 2010 examination substantially complies with the Board's remand directions because, after a review of the record on appeal and an examination of the claimant, the examiners opined as to the origin of the Veteran's ulcerative colitis and/or severity of his service connected disabilities which opinions are supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board has reached this conclusion as to the December 2010 opinion regarding the origins of the Veteran's ulcerative colitis even though the examiner was not able to locate the November 1958 service treatment record because in providing the nexus opinion the examiner assumed that the Veteran complained of abdominal pain in November 1958.  Id.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Service Connection Claim

The Veteran contends that his ulcerative colitis first manifested itself while he was on active duty and has continued since that time.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that October 1955 and November 1958 service treatment records document the Veteran's complaints and treatment for lower abdominal pain.  A subsequent October 1969 service treatment record also shows the Veteran being treated for possible mild gastroenteritis.  

On the other hand, the Board notes that service treatment records, including the July 1956, November 1958, February 1959, February 1967, and March 1968 examinations as well as the February 1972 retirement examination are otherwise negative for complaints or treatment for symptoms of or a diagnosis of ulcerative colitis.  In fact, all the examinations specifically reported that that Veteran's abdominal and gastrointestinal examinations were within normal limits except for a non symptomatic hydroccele.

Initially, the Board notes that while a lay person like the Veteran can say that while on active duty he had abdominal pain, loose bowel movements, and a frequent need to use the restroom, the Board finds that diagnosing ulcerative colitis requires special medical training and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that he had ulcerative colitis while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more compelling the negative service treatment records and the normal examinations than any lay claims found in the record regarding the Veteran having chronic symptoms while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Given the above, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran's documented in-service adverse gastrointestinal symptomatology resolved and he did not have ulcerative colitis while on active duty.  Accordingly, the Board finds that entitlement to service connection for ulcerative colitis based on in-service incurrence must be denied despite the documented gastrointestinal problems that occurred while he was on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1972 and the first complaints and/or treatment for possible symptoms of ulcerative colitis in 1974, with the first actual diagnosis not appearing in the record until 1976, to be compelling evidence against finding continuity.  Put another way, the well documented gap between the Veteran's discharge from his active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with abdominal pain, loose bowel movements, and a frequent need to use the restroom since service even when not documented by his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about the claimant appearing to be in pain and having a frequent need to use the restroom.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current ulcerative colitis since service are not credible.  In this regard, these lay claims are contrary to what is found in all of the service examinations, including the February 1972 retirement examination.  The Board also finds the fact that the Veteran did not complain of this adverse symptomatology when he filed his first claim for VA benefits in 1972 or at his first VA examination in 1973 weighs heavily against the lay claims regarding continuity.  In this regard, the Board notes that, while the Veteran was not claiming service connection for a gastrointestinal disorder at the time he was subsequently afforded VA examinations in 1975 and 1978, he nonetheless complained to these VA examiners about his adverse gastrointestinal symptomatology.  

Lastly, the Board notes that it accepts as true the lay claims found in the record regarding the Veteran having problems with adverse gastrointestinal symptomatology since 1974 that was later diagnosed as ulcerative colitis.  However, the Board notes that these problems started two years after the Veteran's separation from active duty and therefore these lay claims weigh against his claim of continuity. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorder for several years following his separation from active duty in 1972, than any claims by the Veteran, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for ulcerative colitis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that in June 2009 Dr. W. first opined that the Veteran had ulcerative colitis "for many years prior to my becoming involved with his care, but I am uncertain as to whether this [ulcerative colitis] was active at the time he was in the service."  Dr. W. thereafter opined that "[h]owever, the fact that he had joint pain and arthritis while in the service may have been indicative of active inflammatory bowel disease as certainly these are side effects of disease not in remission."

On the other hand, the December 2010 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that ulcerative colitis was not related to service.  Specifically, the examiner opined as follows:

[u]lcerative colitis is a recurring inflammation of the mucosal layer of the colon causing recurrent episodes of rectal bleeding, . . . constipation . . ., diarrhea . . ., . . . abdominal pain . . .  Also, in general, abdominal pain is not a regular feature of inflammatory bowel disease unless there is intestinal obstruction.  Hence, the likelihood that his left sided abdominal pain [while on active duty in November 1958] was a symptom of his undiagnosed ulcerative colitis is very unlikely. 

Hence, considering the lack of documentation of symptoms consistent with signs of [ulcerative colitis] and of chronicity from the time [the] veteran reports a change in bowel patterns to time of diagnosis, it is less likely than not that the Veteran's [ulcerative colitis] is related to his symptoms of alternating diarrhea and constipation reported since returning from Vietnam and the couple documents of medical care sought for abdominal pain and possible mild gastroenteritis.

Although [the Veteran] reports symptoms (i.e., alternating diarrhea and constipation) that may have been early signs of possible ulcerative colitis, 1) he did not have any recurring symptoms consistent with ulcerative colitis documented in his three years of military service since returning from Vietnam.  Although one can argue that he may have had mild symptoms and hence did not seek medical care, he did not report that he was having any [gastrointestinal] symptoms on his exit exam in 1972 and there were no documentations to support chronicity of these symptoms post discharge leading to the time of the diagnosis in 1975.  Ulcerative colitis is a RECURRING inflammatory disease where one would expect repetitive [flare-ups] especially with no medical care.  2)  He had returned from a foreign country and hence there is a likelihood that with changes in diet and location, there could be changes in bowel movement patterns upon returning that is not due to an inflammatory bowel disease but . . . due to more common causes such as [a] change in bowel flora from changes in diet or [due to an] infection.

Initially, the Board finds Dr. W.'s opinion too speculative to be probative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  The Board also finds the VA examiner's opinion more probative than Dr. W. because it is supported by citation to relevant evidence found the record and is supported by a more detailed rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that the most competent and credible evidence of record does not show a causal association or link between the Veteran's current ulcerative colitis and an established injury, disease, or event during service.  

As to the Veteran's, his wife's, and his representative's assertions that the claimant's ulcerative colitis was caused by his military service, including his in-service gastrointestinal problems, the Board acknowledges the fact that symptoms of ulcerative colitis are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of the claim regarding having ulcerative colitis due to military service credible.  Furthermore, the Board finds more probative the opinion by the December 2010 VA examiner that the ulcerative colitis was not caused by military service than the Veteran, his wife's, and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for ulcerative colitis is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin 

In sum, the Board must conclude that the weight of the evidence is against the claim of service connection for ulcerative colitis.  

III. The Rating Claims

The Veteran asserts that his prostate cancer, right knee disorder, and left shoulder disorder meet the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation that is due to pain that is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation that is due to pain that is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  

a.  Prostate cancer

The February 2007 rating decision granted the Veteran service connection for prostate cancer and granted a non compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The subsequent September 2011 rating decision granted the Veteran's prostate cancer a 20 percent rating effective from July 17, 2006, and a 40 percent rating effective from August 19, 2010.

Under, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, is rated as 100 percent disabling.  38 C.F.R. § 4.115b.  A Note to this code section states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and casts with history of acute nephritis or hypertension non-compensable under Diagnostic Code 7101, warrants a non compensable rating; with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating; with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating; with persistent edema and albuminuria with  BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating; and requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.

Under 38 C.F.R. § 4.115a, voiding dysfunctions are rated as urine leakage, frequency, or obstructive voiding.

In this regard, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; the need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and the use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; and with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a non-compensable evaluation.  Marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

The Board will first consider the applicability of the first part of Diagnostic Code 7528 - his initial entitlement to a 100 percent scheduler rating following a diagnosis of carcinoma of the prostate.  See 38 C.F.R. § 4.115b.  

In this regard, the Board notes that the record shows the Veteran was first diagnosed with prostate cancer in May 2005.  It also shows that he finished his treatment by August 2005.  The record does not show that his cancer has reoccurred, metastasized, or required additional treatment.  In fact, the January 2007 VA examiner after a review of the record on appeal specifically opined that the Veteran has no known recurrence or metastic disease.  This opinion is not contradicted by any other medical opinion of record.  

Therefore, while Diagnostic Code 7528 provides a 100 percent rating for the prostate cancer, because entitlement to service connection was not granted until July 2006, over a year after the diagnosis of prostate cancer and almost a year after the cessation of therapy, and because there has not been a recurrence of the prostate cancer, metastasizes, or a need for further treatment the Board finds that a 100 percent rating is not warranted at any time from July 17, 2006.  See 38 C.F.R. § 4.115b; Fenderson, supra. 

The Board will next consider the applicability of the last part of Diagnostic Code 7528 - If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b.  

In this regard, a review of the record on appeal reveals no complaints, diagnoses, or treatment for renal dysfunction.  Therefore, the Board will not rate his service connected prostate cancer as renal dysfunction under 38 C.F.R. § 4.115a.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  This is true at all times from July 17, 2006, and therefore consideration of staged ratings is not for application.  Fenderson, supra.

Accordingly, the Board will next see if the Veteran's prostate cancer is entitled to a higher evaluation at any time during the pendency of the appeal when rated as a voiding dysfunction.

From July 17, 2006, to August 18, 2010

As to a higher evaluation based on continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials, the Board notes that nothing in the record regarding this time period shows the Veteran wore absorbent materials which had to be changed at least two times per day.  In fact, the January 2007 VA examiner specifically reported that, while the Veteran complained of stress urinary incontinence and examination revealed that he kept some toilet tissue near his rectal area, the appellant also reported that he did not use any diapers or pads and none was noted on examination.  While treatment records document the Veteran's complaints and/or treatment for mild urgency and frequency (see, for example, VA treatment records dated in June 2006), the report by the VA examiner that the claimant did not use any diapers or pads during this time period is not contradicted by any other medical opinion of record.  Therefore, the Board finds that a higher evaluation is not warranted based on wearing absorbent materials.  38 C.F.R. § 4.115a.  This is true at all times from July 17, 2006, to August 18, 2010, and therefore consideration of staged ratings is not for application.  Fenderson, supra.

As to a higher evaluation based on voiding intervals, the Board notes that while the record documents the Veteran's complaints regarding frequent urination, nothing in the record for this time period shows that he had daytime voiding intervals of less than one hour or awakens to void five or more times per night.  Therefore, the Board finds that a higher evaluation is not warranted based on voiding intervals.  38 C.F.R. § 4.115a.  This is true at all times from July 17, 2006, to August 18, 2010, and therefore consideration of staged ratings is not for application.  Fenderson, supra.

As to a higher evaluation based on obstructive voiding and urinary tract infections, the Board notes that nothing in the record for this time period shows that the Veteran has a problem with obstructive voiding or urinary tract infections.  Therefore, the Board will not rate his service connected prostate cancer as obstructive voiding or as a urinary tract infection.  See Butts, supra.  Accordingly, the Board finds that a higher evaluation is not warranted based on obstructive voiding or urinary tract infections.  38 C.F.R. § 4.115a.  This is true at all times from July 17, 2006, to August 18, 2010, and therefore consideration of staged ratings is not for application.  Fenderson, supra.

From August 19, 2010, to the Present 

As to a higher evaluation based on continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials, the Board notes that nothing in the record for this time period shows the Veteran wears absorbent materials which must be changed more than four times per day.  In fact, in the August 19, 2010, letter from Penrose Cancer Center and the August 25, 2010, letter from Colorado Springs Health Partners, two letters the Veteran filed in support of his claim for a higher evaluation, his physicians both specifically reported that he wore absorbent materials which must be changed four times per day - not more than four times.  Likewise, the December 2010 VA examiner reported that he wore absorbent materials which must be changed three times per day.  While treatment records document the Veteran's complaints and/or treatment for urinary leakage with a need to wear absorbent materials, the report by the above physicians that the claimant did not use absorbent materials which must be changed more than four times is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that a higher evaluation is not warranted based on wearing absorbent materials.  38 C.F.R. § 4.115a.  This is true at all times from August 18, 2010, to the present and therefore consideration of staged ratings is not for application.  Fenderson, supra.

As to a higher evaluation based on voiding intervals, obstructive voiding, and urinary tract infections, the Board notes that the Veteran is already receiving the maximum rating possible under these criteria.  Therefore, the Board finds that a higher evaluation is not warranted as a matter of law.  38 C.F.R. § 4.115a; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times from August 18, 2010, to the present and therefore consideration of staged ratings is not for application.  Fenderson, supra.

b.  Right knee disorder

The June 2007 rating decision confirmed and continued the 10 percent rating for the right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, given the fact that the Veteran has already received the maximum rating possible under Diagnostic Code 5259, the Board's adjudication of the current appeal will also consider Diagnostic Codes 5257, 5258, 5260, and 5261.  See Butts, supra.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the March 2007 VA examiner opined that there was no instability of the right knee.  Likewise, the December 2010 VA examiner opined that the right knee had no evidence of subluxation or lateral instability.  The record includes no medical findings of instability or subluxation.  The Board acknowledges that the Veteran has reported right knee buckling; however, the Board finds the medical findings of no instability or subluxation are more probative.   Therefore, the Board finds that the right knee disability does not result in at least moderate recurrent subluxation or lateral instability.  Accordingly, an increased rating is not warranted under Diagnostic Code 5257.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5258, while the Veteran complained to the March 2007 VA examiner of right knee pain, he thereafter denied having any problem with right knee locking or effusion.  Moreover, on examination, the right knee was negative for effusion.  Likewise, while the Veteran complained to the December 2010 VA examiner of right knee pain and buckling, he thereafter reported that the right knee "rarely gets locked" and does not become swollen.  Moreover, on examination, the right knee was negative for effusion.  Additionally, while a review of the record on appeal reveals the Veteran's periodic complaints and/or treatment for right knee problems, nothing in these records contradicts the above two VA examiners opinion that the right knee did not have evidence of effusion or the appellant's claims regarding no effusion as well as no locking or it only rarely locking.  Therefore, while the record clearly documents the fact that the Veteran has a problem with right knee pain, the Board finds that the record is negative for objective evidence of "frequent episodes" of locking and effusion.  The Board has reached this conclusion even though the Veteran is competent and credible to report on what he can see and feel, such as pain, swelling, and locking, because he does not ever claim that his right knee adverse symptomatology includes frequent episodes of all three problems.  See Jandreau, supra; Buchanan, supra; Charles, supra.  Accordingly, the Board finds that the Veteran does not meet the criteria for an increased rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5259, as noted above, the disability rating already assigned the Veteran's service connected right knee disorder meets the maximum rating possible under this code section.  Therefore, an increased rating under Diagnostic Code 5250 must be denied as a matter of law.  See Sabonis, supra.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an increased rating under Diagnostic Codes 5260 and/or 5261, at the March 2007 VA examination the Veteran reported that he was having right knee pain because of the weather.  On examination, the range of motion of the right knee was 0 to 120 degrees with grating and crepitus.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011)).  Repeated testing was not performed because of complaints of severe pain after one squat.  It was next reported that, while there was no change in right knee range of motion after the one repetition, it was nonetheless opined that flexion of the right knee would be reduced by approximately 10 to 15 degrees by pain, weakness, impaired endurance, incoordination, and flare-ups.

Subsequently, at the December 2010 VA examination, the Veteran complained of right knee pain.  On examination, the range of motion of the right knee was 0 to 140 degrees with tenderness, crepitus, and pain throughout but no warmth or effusion.  It was opined that after repeated testing there was no change in range of motion.  It was also opined that the Veteran did not have any additional lost range of motion because of pain, weakness, impaired endurance, or incoordination.  Lastly, it was opined that the Veteran had normal right knee range of motion with no muscle atrophy or weakness.  

Although a review of the record on appeal reveals the Veteran's periodic complaints and/or treatment for right knee problems, nothing in these records suggests the severity of the claimant's adverse symptomatology, as it relates to lost right knee range of motion and his pain, is worse than what was reported by the above two VA examiners.  

As to an increased rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees but at its worst was 105 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 5261, the Board finds that with taking into considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because extension of the knee is not limited to 20 degrees but at its worst was 0 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and that extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

c.  Left shoulder disorder 

The February 2007 rating decision confirmed and continued a 10 percent rating for the left shoulder disorder under 38 C.F.R. § 4.115b, Diagnostic Code 5021-5201.  The subsequent September 2011 rating decision granted the Veteran's left shoulder disorder a 20 percent rating effective from February 22, 2007.

Under Diagnostic Code 5021 myositis will be rated on limitation of motion of affected parts, as degenerative arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder) and 30 percent evaluation (major shoulder).  Intermediate, between favorable and unfavorable, ankylosis of scapulohumeral articulation warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  Unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from side, warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level warrants a 20 percent evaluation. Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level, warrants a 20 percent evaluation.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Fibrous union of the humerus warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).  Nonunion of the humerus (false flail joint) warrants a 50 percent evaluation (minor) and 60 percent evaluation (major).  Loss of head of humerus (flail shoulder) warrants a 70 percent evaluation (minor) and 80 percent evaluation (major). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, malunion of the clavicle or scapula warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent evaluation. Dislocation of the clavicle or scapula warrants a 20 percent evaluation.

As to an increased rating under Diagnostic Code 5200 for ankylosis, the Board notes that the record on appeal, including the findings at the March 2007 and December 2010 VA examinations, is negative for a diagnosis of ankylosis of the left shoulder.  In the absence a diagnosis of ankylosis, the Board may not rate his service-connected left shoulder disorder as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, an increased rating is not warranted under Diagnostic Code 5200.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

Similarly, as to an increased rating under Diagnostic Code 5202 for fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder) and Diagnostic Code 5203 for malunion of the clavicle or scapula, the Board notes that the record on appeal, including the findings at the March 2007 and December 2010 VA examinations as well as the x-rays taken at the 2010 VA examination, are negative for a diagnosis of any of the above disorders.  Therefore, the Board will not rate his service connected left shoulder disorder as fibrous union of the humerus, a false flail joint, flail shoulder, or malunion of the clavicle or scapula.  See Butts, supra.  Accordingly, an increased rating is not warranted under Diagnostic Code 5202 or Diagnostic Code 5203.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 5201, at the March 2007 VA examination the Veteran complained of chronic tightening of the muscles of his left shoulder as well as a burning sensation and difficulty moving his neck but not his shoulder.  On examination, the range of motion of the left shoulder was opined to be "completely within normal limits" with flexion of 0 to 180 degrees and abduction of 0 to 180 degrees with slight tenderness.  (Normal range of motion of the shoulder is flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2011)).

Subsequently, at the December 2010 VA examination, the Veteran complained of lost shoulder motion and a pulling sensation when trying to lift his arm to high but he did not complain of pain with rest.  The Veteran is right handed.  On examination, the pain free range of motion of the left shoulder was flexion from 0 to 90 degrees, abduction from 0 to 90 degrees, external rotation from 0 to 80 degrees, and internal rotation from 0 to 30 degrees with no tenderness or effusion.  It was opined that after repeated testing there was no change in range of motion.  It was also opined that the Veteran did not have any additional lost range of motion because of pain, weakness, impaired endurance, or incoordination.  

Although a review of the record on appeal reveals the Veteran's periodic complaints and/or treatment for left shoulder problems, nothing in these records suggests the severity of the claimant's adverse symptomatology, as it relates to lost left shoulder range of motion and his pain, is worse than what was reported by the above two VA examiners.  See Colvin, supra.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 30 percent rating because motion of the left (minor) arm is not limited to 25 degrees from the side but at its worst is only limited to 90 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  Therefore, an increased rating is not warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

Conclusion

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as urgency, a need to wear absorbent materials, pain, lost motion, and swelling and the claimant and others are credible to report on what they can see such as a need for the claimant to use the restroom, wear absorbent materials, and appearing to be in pain.  See Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay persons are not competent to opine as to the chronic problems caused by the above disabilities because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disabilities provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that any of the above disabilities prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz, supra; Gilbert, supra.


ORDER

Service connection for ulcerative colitis is denied.

An initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, for prostate cancer, is denied. 

A disability rating in excess of 10 percent for a right knee disorder is denied at all times during the pendency of the appeal.

A disability rating in excess of 20 percent for a left shoulder disorder is denied at all times during the pendency of the appeal.


REMAND

As to the claim of service connection for hypertension, the issue was remanded in October 2010 to ask the Veteran to provide VA with an authorization to obtain his private treatment records from Dr. D.  However, the post-remand record does not show that the AMC ever carried out the Board's remand instructions.  Therefore, a remand is required.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Given the Veteran's claims regarding receiving ongoing treatment for his hypertension, while the appeal is in remand status these records should be associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining an authorization from the claimant, should obtain and associate with the claims file all of the Veteran's treatment records from Dr. A.D.  All efforts to obtain these records should be fully documented.

2.  The RO/AMC should obtain and associate with the claims file all of the contemporaneous treatment records for hypertension that have as yet been associated with the record.  All efforts to obtain these records should be fully documented.

3.  Thereafter the RO/AMC should readjudicate the claim.  Such readjudication should take into account whether "staged" ratings are appropriate.  Hart, supra.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


